Exhibit 10.4

 

 

[gbgd20130710_8kex10-4img002.gif]  

Execution Version

 

 

 

Option Deed

 

 

Global Gold Corporation

 

and

 

Global Gold Consolidated Resources Limited

 

and

 

GGCR Mining LLC

 

and

 

Mego Gold LLC

 

and

 

Jacero Holdings Limited

 

 

 

 

 

relating to shares of Global Gold Consolidated Resources Limited and Mego Gold
LLC

 

5 July 2013

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

CONTENTS




 



CLAUSE PAGE

1.

INTERPRETATION

1

2.

GRANT OF THE OPTION

4

3.

EXERCISE OF THE OPTION

4

4.

ISSUE OF OPTION SHARES

5

5.

OPTION CONSIDERATION

6

6.

INFORMATION AND RIGHTS OF OPTIONHOLDER

6

7.

WARRANTIES

7

8.

UNDERTAKINGS

8

9.

INDEMNITY

8

10.

GUARANTEE

9

11.

TRANSFER OF OPTIONS

9

12.

COSTS

9

13.

NO ASSIGNMENT

9

14.

ANNOUNCEMENTS

9

15.

ENTIRE AGREEMENT

9

16.

WAIVER/AMENDMENT

10

17.

FURTHER ASSURANCE

10

18.

NOTICES

10

19.

GOVERNING LAW AND JURISDICTION

11

20.

THIRD PARTY RIGHTS

12

SCHEDULE 1  

  13

Form of Exercise Notice  

  13

SCHEDULE 2  

  14

Transfers  

  14

SCHEDULE 3  

  15

Guarantee  

  15



 

 

 
 

--------------------------------------------------------------------------------

 

 

 

THIS DEED is made on 5 July 2013




BETWEEN:




(1)

GLOBAL GOLD CORPORATION, a Delaware USA corporation with registration number
13-3025550 and its principal offices at the International Corporation Center at
Rye, 555 Theodore Fremd Avenue, Suite C208, Rye, New York 10580, USA ("GGC");




(2)

GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, a Jersey Island private limited
liability company with registration number 109058 and its principal offices at
Ogier House, the Esplanade, St. Helier, Jersey Island, JE4 9WG ("GGCRL");




(3)

GGCR MINING LLC, a Delaware USA corporation with registration number 0464364 and
its registered office at 2711 Centerville Road, Suite 400, Wilmington, DE 19808,
USA ("GGCRM");




(4)

MEGO GOLD LLC, a limited liability company incorporated in the Republic of
Armenia with registration number 77 110 00610 and its registered office at Suite
#2, 2A Tamanian Street, Armenia, 0009 ("Mego Gold"); and




(5)

JACERO HOLDINGS LIMITED, a limited liability company incorporated in the
Republic of Cyprus with registration number HE 320936 and its registered office
at Arch. Makariou III, 195, Neocleous House, 3030, Limasso, Cyprus (the
"Optionholder")




(GGCRL and Mego Gold each a "Company" and together the "Companies").




RECITALS




(A)

GGCRL and Mego Gold have each, by resolution of their respective directors,
agreed to grant options to subscribe for shares in the capital of GGCRL or Mego
Gold (as applicable) on the terms set out in this Deed.




(B)

Mego Gold is indirectly wholly-owned by GGCRL.




NOW THIS DEED WITNESSES AS FOLLOWS:




1.

INTERPRETATION




1.1

In this Deed, the following words and expressions have the following meanings
unless the context otherwise requires:




"ABB Debt" means a senior secured credit line agreement dated on or around 26
March 2010 between Armbusinessbank Close Joint Stock Company as lender and Mego
Gold as borrower, together with all related finance documents including any
security granted thereunder;




"Business Day" means a day (excluding Saturday and Sunday) on which banks are
generally open in London and Armenia for the transaction of normal banking
business;




"Deed" means this deed, together with the recitals and the schedules to this
deed;




"Diluted Share Capital" means the aggregate at the relevant time of:




 

(a)

all issued Ordinary Shares and any other Equity Shares;




 

(b)

all Ordinary Shares which would be issued if the Option had been exercised to
its maximum extent; and

 

 
1

--------------------------------------------------------------------------------

 

 




 

(c)

all Equity Shares which, at the date of the Option Exercise, GGCRL or Mego Gold
(as applicable) has agreed to create or issue (whether conditionally or
otherwise) or which are capable of being created or issued;




"Encumbrance" means any mortgage, charge (fixed or floating) pledge, lien,
hypothecation, trust, right of set off or other third party right or interest
(legal or equitable), assignment by way of security, reservation of title or any
other security interest of any kind however created or arising or any other
agreement or arrangement (including, without limitation, a sale and repurchase
arrangement) having similar effect;




"Equity Shares" means shares in the capital of GGCRL or stakes in Mego Gold
which are:




 

(a)

ordinary shares in the relevant Company, or




 

(b)

rights to subscribe for, or to convert securities into, ordinary shares in the
relevant Company;




“ordinary shares” means shares or stakes other than shares or stakes that, as
respects dividends and capital, carry a right to participate only up to a
specified amount in a distribution;




"Exercise Notice" means a notice substantially in the form set out in schedule 1
to this Deed;




"Group" means, in relation to a party, that party’s subsidiaries, holding
companies and subsidiaries of any such holding companies;




"Guarantor(s)" means:




 

(a)

in the case of GGCRL's obligations under this Deed, GGC; and




 

(b)

in the case of Mego Gold's obligations under this Deed, GGC, GGCRL and GGCRM;




"IPO" means the admission of the Ordinary Share capital of GGCRL to trading on
the AIM market operated by the London Stock Exchange plc or another public stock
market;




"Lapse Date" means the earlier of:




 

(a)

31 December 2027; or




 

(b)

the date upon which the Operating Agreement terminates;




"Option" means the option granted by the Companies to the Optionholder under
clause 2;




"Option Exercise" has the meaning given to it in clause ;




"Option Shares" means:




 

(a)

if an Exercise Notice is served:




 

(i)

on or before 31 December 2014; and




 

(ii)

within 28 days after an IPO,




such number of newly issued Ordinary Shares of GGCRL as is specified in the
Exercise Notice, which shall not exceed 10 percent (10%) of the Diluted Share
Capital of GGCRL on the date of the Option Exercise; or

 

 
2

--------------------------------------------------------------------------------

 

 




 

(b)

if:




 

(i)

an Exercise Notice is served after 31 December 2014; or




 

(ii)

on the date of service of an Exercise Notice, no IPO has occurred,




such number of newly issued Ordinary Shares of Mego Gold as is specified in the
Exercise Notice, which shall not exceed 10 percent (10%) of the Diluted Share
Capital of Mego Gold on the date of Option Exercise and, in case of a
Reorganisation, such number of shares, stakes or other types of participation in
legal entities which is equivalent or have the same effect;




"Option Consideration" means the consideration payable upon Option Exercise
calculated as set out in clause ;




"Ordinary Shares" means:




 

(a)

in the case of GGCRL, ordinary shares of no par value in the capital of GGCRL
having the rights set out in the articles of association of GGCRL (and, if there
is a subdivision, consolidation or reclassification of those shares, shares
resulting from the subdivision, consolidation or reclassification); or




 

(b)

in the case of Mego Gold, a percentage stake in the chartered capital of Mego
Gold, the nominal value of which is 3,371,014,000 AMD as at 25 June 2013,
entitling the holder/owner of such stake to the rights set out in the articles
of association of Mego Gold (and, if there is a subdivision, consolidation or
reclassification of those stakes, stakes resulting from the subdivision,
consolidation or reclassification);




"Permitted Indebtedness" has the meaning given to it in a US$8,800,000 debt
facilities agreement entered into on or around the date of this Deed between,
among others, Linne Mining LLC, a subsidiary of the Optionholder, as lender and
Mego Gold as borrower;




"Reorganisation" means a change of corporate status of Mego Gold into a joint
stock company, commercial cooperative society or any other corporate form
permitted under the law of the Republic of Armenia; and




"Shares Registry" means the State Registry of Legal Entities of the Ministry of
Justice of the Republic of Armenia or any entity (whether public or private)
being the successor of its functions relating to registering and maintaining the
records and registration system with respect to ownership and other property
rights relating to shares or stakes in limited liability companies or, in the
case of a Reorganisation, any custodian (whether public or private) of shares,
stakes or any other type of participation in legal entities maintaining the
accounts or other type of records of property rights relating to such shares,
stakes or other types of participation in legal entities; and




"Subscription Application" has the meaning given to it in clause .




1.2

In this Deed unless otherwise specified, reference to:




 

(a)

a party means a party to this Deed and includes its permitted assignees and/or
the successors in title to substantially the whole of its undertaking;




 

(b)

a statute or statutory instrument or accounting standard or any of their
provisions is to be construed as a reference to that statute or statutory
instrument or accounting standard or such provision as the same may have been
amended or re-enacted;




 

(c)

recitals, clauses, paragraphs or the schedule are to recitals, clauses and
paragraphs of and the schedule to this Deed. The schedule forms part of the
operative provisions of this Deed and references to this Deed shall, unless the
context otherwise requires, include references to the recitals and the schedule;

 

 
3

--------------------------------------------------------------------------------

 

 




 

(d)

writing shall include typewriting, printing, lithography, photography and other
modes of representing words in a legible form (other than writing on an
electronic or visual display screen) or other writing in non-transitory form;
and




 

(e)

words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders.




1.3

The index to and the headings in this Deed are for information only and are to
be ignored in construing the same.




2.

GRANT OF THE OPTION




Each of the Companies grants to the Optionholder an option to subscribe in cash
at the Option Consideration for the Option Shares on the terms set out in this
Deed (the "Option").




3.

EXERCISE OF THE OPTION




3.1

Exercise of the Option by the Optionholder is irrevocable and shall oblige GGCRL
or Mego Gold (as applicable) to allot and issue to the Optionholder, and the
Optionholder to subscribe and pay for, the Option Shares specified in the
Exercise Notice.




3.2

In order to validly exercise the Option, the Optionholder must:




 

(a)

serve an Exercise Notice on GGCRL or Mego Gold (as applicable) any time prior to
the Lapse Date, provided that:




 

(i)

an Exercise Notice may only be served on GGCRL within 28 days after an IPO and
such service must be made on or before 31 December 2014; and




 

(ii)

an Exercise Notice may only be served on Mego Gold at such time as no IPO has
occurred or at any time after 31 December 2014; and




provided that, if an Exercise Notice is served on Mego Gold, so far as the law
of the Republic of Armenia requires, the Exercise Notice shall be served with a
formal application to subscribe for the number of Ordinary Shares in Mego Gold
as specified in the Exercise Notice (the "Subscription Application").




 

(b)

subject to clause , pay the Option Consideration with respect to the Option
Shares specified in the Exercise Notice by wire transfer to a bank account of
the relevant Company, details of which shall be provided by the relevant Company
to the Optionholder,




(together, the "Option Exercise").




3.3

The Optionholder may validly exercise the Option in respect of all or any part
of the Option Shares provided that, if the Option has been exercised in respect
of the Ordinary Shares of one Company, it may not be exercised in respect of the
Ordinary Shares of the other Company.




3.4

If the Option is not duly exercised within the relevant period specified in this
clause , it shall cease to be exercisable and shall lapse.

 

 
4

--------------------------------------------------------------------------------

 

 




4.

issue of option shares




4.1

Allotment and Issue




Subject to clause (if applicable), within ten Business Days of the service of
the Exercise Notice by the Optionholder to GGCRL or Mego Gold (as applicable),
and provided that the Option Consideration has been paid to GGCRL or Mego Gold
(as applicable):




 

(a)

if the Option has been exercised in respect of the Ordinary Shares in GGCRL,
GGCRL shall:




 

(i)

allot and issue to the Optionholder the Ordinary Shares to which the
Optionholder is entitled pursuant to the Option Exercise;




 

(ii)

enter the name of the Optionholder in the register of members of the relevant
Company as the holder of such Ordinary Shares;




 

(iii)

deliver by hand or by airmail at the relevant Company’s cost to the address
stipulated by the Optionholder in the Exercise Notice share certificate(s) in
respect of the Ordinary Shares allotted and issued or, if the Option has been
exercised in respect of the Ordinary Shares in GGCRL, at the Optionholder’s
election, credit such CREST account as the Optionholder may specify in its
Exercise Notice with the relevant number of Ordinary Shares; and




 

(iv)

if the Option has been exercised in respect of Ordinary Shares in GGCRL, make an
application for the admission of such Ordinary Shares to trading on the AIM
market operated by London Stock Exchange plc or any other public stock exchange
on which the shares of the same class of GGCRL as the Ordinary Shares being
allotted and issued are listed and traded; or




 

(b)

if the Option has been exercised in respect of the Ordinary Shares in Mego Gold:




 

(i)

GGCRM, in its capacity as the sole stakeholder of Mego Gold, shall make a
decision (whether in the form of a sole stakeholder decision or in the form of a
decision by a general stakeholders' meeting with a sole participant) to cause
Mego Gold to approve the Subscription Application in accordance with Article 33
of the Law of the Republic of Armenia on Limited Liability Companies or in
accordance with any other law replacing it;




 

(ii)

GGCRM, in its capacity as the sole stakeholder of Mego Gold, shall make a
decision (whether in the form of a sole stakeholder decision or in the form of a
decision by a general stakeholders' meeting with a sole participant):




 

(A)

to increase the chartered capital of Mego Gold by an amount equal to the sum of
the nominal value of the Ordinary Shares to which the Optionholder is entitled
pursuant to the Option Exercise, and




 

(B)

to approve the allotment of the Ordinary Shares to which the Option holder is
entitled pursuant to the Option Exercise;




 

(iii)

Mego Gold shall allot and issue to the Optionholder the Ordinary Shares to which
the Optionholder is entitled pursuant to the Option Exercise;




 

(iv)

GGCRM and Mego Gold shall execute, deliver and provide the Optionholder and/or
the Shares Registry with all documents necessary for the registration of the
Optionholder's ownership rights in the Ordinary Shares acquired pursuant to this
Deed and GGCRM and Mego Gold shall provide the Optionholder with any assistance
requested by the Optionholder for the purposes of such registration; and

 

 
5

--------------------------------------------------------------------------------

 

 




 

(v)

in case of a Reorganisation, GGCRM and Mego Gold shall take all necessary
actions and observe any laws and rules of the Republic of Armenia applicable to
the new organisational form of Mego Gold to ensure a similar effect to that
stated in this clause is achieved.




4.2

Rights attaching to the Option Shares




The Ordinary Shares allotted pursuant to exercise of the Option shall:




 

(a)

be allotted and issued fully paid;




 

(b)

be free from all Encumbrance or other interest of any kind;




 

(c)

rank pari passu in all respects with the fully paid Ordinary Shares then in
issue; and




 

(d)

be entitled to receive any dividend or other distribution which has previously
been announced or declared provided that the record date for such dividend or
other distribution occurs on or after the date of the Option Exercise.




4.3

Rounding




If the number of Ordinary Shares falling to be allotted to the Optionholder (or
at its direction) on an exercise of the Option would otherwise require a
fraction of an Ordinary Share to be allotted, the number of Ordinary Shares to
be so allotted will be rounded up to the nearest whole number of Ordinary
Shares.




5.

OPTION CONSIDERATION




The consideration for the subscription for the Option Shares following exercise
of the Option shall be equal to the percentage that the number of Option Shares
bears to the Diluted Share Capital of the relevant Company immediately prior to
the allotment and issue of the relevant Option Shares multiplied by US$300,000.




6.

information and rights of optionholder




6.1

Information to be provided by the Company




Whilst the Option remains unexercised but capable of exercise, at all times
before the IPO with respect to GGCRL occurs, each of the Companies shall send to
the Optionholder:




 

(a)

a copy of its annual report and accounts together with all documents required by
law to be annexed to that report concurrently with the issue thereof to holders
of the Ordinary Shares; and




 

(b)

copies of every statement, notice or circular issued to the holders of the
Ordinary Shares of the Company concurrently with the issue thereof to such
holders; and




 

(c)

any other financial information as the Optionholder may from time to time
reasonably require.




6.2

Attendance at Meetings




The Optionholder may attend all general meetings of the members of each of GGCRL
and Mego Gold but may not vote at those meetings by virtue of or in respect
solely of its holding of the Option.

 

 
6

--------------------------------------------------------------------------------

 

 




6.3

Optionholder’s Obligations of Confidentiality




The Optionholder shall keep confidential any information received by it in its
capacity as a Optionholder which is of a confidential nature except:




 

(a)

as required by law or any applicable regulations;




 

(b)

to the extent the information is in the public domain through no default of the
Optionholder; or




 

(c)

any Optionholder may disclose such information to such of its professional
advisers, officers and employees as have a need to know such information
(subject to their being bound by similar obligations of confidentiality).




6.4

Lock-in Undertaking




 

(a)

The Optionholder acknowledges and confirms that, in the event of the Option
being exercised in respect of the Ordinary Shares in GGCRL, the Optionholder may
be required either pursuant to the AIM Rules for Companies or by GGCRL's
nominated adviser and broker for the IPO to enter into an undertaking not to
dispose of any such Ordinary Shares (the "Lock-In Undertaking") either:




 

(i)

if such Lock-In Undertaking is required by the AIM Rules for Companies, for one
year from the date of such IPO, subject only to the limited exceptions set out
in Rule 7 of the AIM Rules for Companies, and for a further year to only dispose
of such Ordinary Shares in accordance with orderly market principles; or




 

(ii)

if such Lock-In Undertaking is not required by the AIM Rules for Companies but
by the nominated adviser and broker, for such time and subject to such
exceptions as may be agreed with GGCRL's nominated adviser and broker at the
time.




 

(b)

It is a condition of the allotment and issue of any Ordinary Shares in GGCRL
that:




 

(i)

if and to the extent required by the AIM Rules for Companies, the Optionholder
shall execute a Lock-in Undertaking; and




 

(ii)

if and to the extent such Lock-in Undertaking is not required under the AIM
Rules for Companies but is required as a commercial matter by GGCRL's nominated
adviser and broker as a pre-condition to an IPO, the Optionholder will act
reasonably in providing such Lock-in Undertaking on such terms and subject to
such exceptions as are negotiated in good faith between the Option holder and
the nominated adviser and broker at the time.




7.

WARRANTIES




7.1

Each of GGC, GGCRL and Mego Gold warrant and represent to the Optionholder that:




 

(a)

such information relating to GGCRL or Mego Gold (as applicable) which is
material to be known by a buyer for value of the Option Shares has been
disclosed in writing to the Optionholder prior to the date of this Deed and,
upon the written request of the Optionholder at any time before the Option has
been exercised or lapsed, GGCRL or Mego Gold (as applicable) shall provide such
further information of which it becomes aware, provided always that such request
and such provision of information may only be made in respect of GGCRL before
the IPO;




 

(b)

it has and will have full power and authority to grant an option in respect of
the Option Shares upon the terms and conditions of this Deed;

 

 
7

--------------------------------------------------------------------------------

 

 




 

(c)

the entry into and performance by each of GGC, GGCRL and Mego Gold of this Deed,
and the transactions contemplated herein, do not and will not conflict with:




 

(i)

any law or regulation applicable to it;




 

(ii)

its constitutional documents; or




 

(iii)

any agreements or instrument binding upon it (including over its shares);




and all necessary authorisations and consents, including those required under,
relating to or in connection with the ABB Debt, have been obtained or effected:




 

(i)

to enable each of GGC, GGCRL and Mego Gold to lawfully enter into and comply
with its obligations under this Deed;




 

(ii)

ensure the legality, validity and enforceability of this Deed; and




 

(iii)

make this Deed admissible in evidence in its jurisdiction of incorporation; and




 

(d)

there are no known Encumbrance or other interest of any kind which shall affect
any Ordinary Shares to be issued by GGCRL or Mego Gold under this Deed.




8.

UNDERTAKINGS




8.1

Undertakings




For so long as the Option remains outstanding the Companies will comply with the
undertakings in this clause 8.




8.2

Issue of Securities




The Companies will not:




 

(a)

make any issue of securities or instruments in the nature of debt or loan
capital save for any Permitted Indebtedness;




 

(b)

make any issue of any shares which are not Equity Shares; or




 

(c)

grant any options, warrants or other rights to subscribe for or call for the
allotment or issue of any such securities, instruments or shares as referred to
in clauses and ,




except with the prior consent of the Optionholder.




8.3

Register




The Companies shall maintain a register of the Option and update public records
as required by any applicable law to reflect the existence of the Option.




9.

indemnity




Each of the Companies shall indemnify and hold harmless the Optionholder from
and against all damage, loss, expense or liability of any nature suffered or
incurred by the Optionholder resulting from a breach by either of the Company of
the representations and warranties set out at clause relating to the ABB Debt.

 

 
8

--------------------------------------------------------------------------------

 

 




10.

Guarantee




The Guarantors jointly and severally (as applicable) guarantee the performance
by each of the Companies of all its obligations under this Deed in accordance
with the guarantee set out in schedule 3.




11.

transfer of options




The Optionholder shall not transfer or assign any interest in the Option to any
person other than:




 

(a)

to a member of its Group, provided that:




 

(i)

notice of such assignment or transfer is promptly given to the Companies,
together with such evidence as the Companies may reasonably require that the
transferee or assignee is a member of the Optionholder’s Group; and




 

(ii)

if the transferee or assignee ceases to be a member of the Optionholder’s Group,
then the Option may not be exercised until such time as the Option is
transferred or assigned to the original Optionholder or a member of its Group;
or




 

(b)

with the prior written consent of the Companies,




provided that any transfer of the Option shall be made in accordance with the
provisions in schedule 2.




12.

COSTS




Each of the parties shall bear its own legal, accountancy and other costs,
charges and expenses connected with the negotiation, preparation and
implementation of this Deed and any other agreement incidental to or referred to
in this Deed.




13.

NO ASSIGNMENT




Subject to clause , neither the Optionholder nor the Companies shall, without
the prior written consent of the Optionholder or the Companies (as applicable),
assign, transfer or declare a trust of any benefit arising under or out of this
Deed nor shall it delegate or subcontract to any third party any of its
obligations hereunder.




14.

ANNOUNCEMENTS




Unless all the parties agree, each party shall not, during the term of this Deed
and at any time thereafter, disclose the existence or the terms of this Deed
except to its professional advisers or as may be required by law or any legal or
regulatory authority (including, without limitation, by GGCRL in connection with
the IPO).




15.

ENTIRE AGREEMENT




15.1

Save in the case of fraud or fraudulent concealment, each party acknowledges
that:




 

(a)

this Deed together with any other documents referred to in it (together the
"Contract") constitutes the entire and only agreement between the parties
relating to the subject matter of the Contract; and




 

(b)

it has not been induced to enter the Contract in reliance on, nor has it been
given, any representation or other statement of any nature whatsoever other than
those set out in the Contract.

 

 
9

--------------------------------------------------------------------------------

 

 




16.

WAIVER/AMENDMENT




16.1

No breach of any provision of this Deed shall be waived or discharged except
with the express written consent of the parties.




16.2

No failure or delay by a party to exercise any of its rights under this Deed
shall operate as a waiver thereof and no single or partial exercise of any such
right shall prevent any other or further exercise of that or any other right.




16.3

No variation to this Deed shall be effective unless made in writing and signed
by all the parties.




17.

FURTHER ASSURANCE




At all times after the date of this Deed, the parties shall at their own expense
execute all such documents and do such acts and things as may reasonably be
required for the purpose of giving full effect to this Deed.




18.

NOTICES




18.1

Any notice, demand or other communication given or made under or in connection
with the matters contemplated by this Deed shall be in writing and shall be
delivered personally or sent by email or fax:




GGC:

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




GGCRL:

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




GGCRM:

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman

 

 
10

--------------------------------------------------------------------------------

 

 




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




Mego Gold:

Address: Zarubyan 1/1, Yerevan, Armenia 0009

Email: ashotboghossian@gmail.com

Fax: +374 10 545698

Attention: Ashot Boghossian, Director




Copy to:




Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner




Optionholder:

 

Address: Arch. Makariou III, 195, Neocleous House, 3030, Limassol, Cyprus

Email: info@jaceroholding.com

Fax: N/A

Attention: Iliana Chatzisavva Giannakou, Director and Eleni Constantinou
Kyriacou, Director




and shall be deemed to have been duly given or made as follows:




 

(a)

if personally delivered, upon delivery at the address of the relevant party;




 

(b)

if sent by email, when actually received by the intended recipient in readable
form; and




 

(c)

if sent by fax, when despatched;




provided that if, in accordance with the above provision, any such notice,
demand or other communication would otherwise be deemed to be given or made
outside normal working hours such notice, demand or other communication shall be
deemed to be given or made at the start of normal working hours on the next
Business Day.




18.2

A party may notify the other parties to this Deed of a change to its name,
relevant addressee, address or fax number for the purposes of clause , provided
that such notification shall only be effective on:




 

(a)

the date specified in the notification as the date on which the change is to
take place; or




 

(b)

if no date is specified or the date specified is less than five (5) Business
Days after the date on which notice is given, the date falling five (5) Business
Days after notice of any such change has been given.




19.

GOVERNING LAW AND JURISDICTION




19.1

This Deed, and any dispute, controversy, proceedings or claim of whatever nature
arising out of or in any way relating to this Deed or its formation (including
any non-contractual disputes or claims), shall be governed by and construed in
accordance with English law.

 

 
11

--------------------------------------------------------------------------------

 

 




19.2

Each of the parties to this Deed irrevocably agrees that the courts of England
shall have exclusive jurisdiction to hear and decide any suit, action or
proceedings, and/or to settle any disputes, which may arise out of or in
connection with this Deed or its formation (respectively, "Proceedings" and
"Disputes") and, for these purposes, each party irrevocably submits to the
jurisdiction of the courts of England.




19.3

Each party irrevocably waives any objection which it might at any time have to
the courts of England being nominated as the forum to hear and decide any
Proceedings and to settle any Disputes and agrees not to claim that the courts
of England are not a convenient or appropriate forum for any such Proceedings or
Disputes and further irrevocably agrees that a judgment in any Proceedings or
Disputes brought in any court referred to in this clause 17 shall be conclusive
and binding upon the parties and may be enforced in the courts of any other
jurisdiction.




Without prejudice to any other permitted mode of service the parties agree that
service of any claim form, notice or other document ("Documents") for the
purpose of any Proceedings begun in England shall be duly served upon it if
delivered personally or sent by recorded or special delivery post (or any
substantially similar form of mail) to Memery Crystal LLP, 44 Southampton
Buildings, London, WC2A 1AP (marked for the attention of Michael Dawes, Partner)
or such other person and address in England and/or Wales as GGCRL or Mego Gold
shall notify the Optionholder in writing or vice versa from time to time.

 

20.

THIRD PARTY RIGHTS




The Contracts (Rights of Third Parties) Act 1999 shall not apply to this Deed
and no rights or benefits expressly or impliedly conferred by it shall be
enforceable under that Act against the parties to it by any other person.




IN WITNESS whereof this Deed has been executed on the date first above written.

 

 

 
12

--------------------------------------------------------------------------------

 

 

 

schedule 1

 

Form of Exercise Notice




[On the headed notepaper of the Optionholder]




 


To:     [the Company]




Dear Sirs

 

RE: Call Option Deed, dated ● , made between [ourselves] and [the Company] (the
"Deed")





Unless defined herein, a capitalised term shall have the meaning given to it in
the Deed.




We refer to the Deed and to the Option granted by you to us under clause 2 of
the Deed.




We hereby give notice pursuant to clause of the Deed that we exercise the Option
granted by you in respect of [number of shares/percentage stake] Ordinary Shares
of [the Company].




We confirm that we have today transferred to you the Option Consideration in
cleared funds.




[Please allot and issue the Option Shares specified above to us and send a
certificate for such Option Shares to [address].] [Please allot and issue the
Option Shares specified above to us and credit the following CREST account with
such Option Shares: [CREST account details].]




Yours faithfully




…………………………………………….

For and on behalf of [the Optionholder]




 

 

 
13

--------------------------------------------------------------------------------

 

 

schedule 2




Transfers




1.

transfer




1.1

A transfer of the Option shall be made in accordance with clause of this Deed by
an instrument of transfer in the usual or common form or in any other form which
may be approved by the directors of GGCRL or Mego Gold (as applicable).




1.2

The instrument of transfer of an Option shall be executed by or on behalf of the
transferor but need not be executed by or on behalf of the transferee. The
transferor shall be deemed to remain the holder of the Option until the name of
the transferee is entered in the Register in respect of the Option being
transferred.




1.3

The directors may decline to recognise any instrument of transfer of an Option
otherwise permitted by clause of this Deed unless the instrument is deposited at
the registered office of the relevant Company and such other evidence as such
directors may reasonably require to show the right of the transferor to make the
transfer.




1.4

No fee shall be charged for any registration of a transfer of an Option or for
the registration of any other documents which in the opinion of the directors
require registration.




1.5

The registration of a transfer shall be conclusive evidence of the approval by
the directors of such a transfer.




 

 
14

--------------------------------------------------------------------------------

 

 

schedule 3




Guarantee




1.

INTERPRETATION




1.1

In this guarantee, unless the context otherwise requires:




"Debtor's Obligations" has the meaning given to it in paragraph of this
schedule;




"Guarantee Obligations" means the obligations of the Guarantor under paragraph
(Guarantee) of this schedule.




1.2

In this guarantee, without prejudice to clause of this Deed and unless a
contrary intention appears:




 

(a)

a reference to (or any specified provision of) any agreement, deed or other
document is to be construed as a reference to that agreement, deed or other
document (or that provision) as it may be from time to time, amended, varied,
supplemented, restated or novated; and




 

(b)

words and expressions defined in clause of this Deed shall bear the same
meanings when used in this guarantee.




2.

GUARANTEE




2.1

Each Guarantor irrevocably and unconditionally and jointly and severally:




 

(a)

guarantees to the Optionholder the punctual performance by each of the Companies
of all of its obligations under this Deed now or in the future due, owing or
incurred in whatsoever manner, whether actual or contingent, whether incurred
solely or jointly with any other person and whether as principal or surety
together with all liabilities in respect of interest and all costs, charges and
expenses incurred in connection with those obligations (the "Debtor's
Obligations");




 

(b)

undertakes that whenever any of the Companies fail to perform any of its
obligations comprised in the Debtor's Obligations, the Guarantor shall perform
(or procure the performance of) and satisfy (or procure the satisfaction of)
that obligation;




 

(c)

undertakes that whenever any of the Companies do not pay any amount comprised in
the Debtor's Obligations when due, the Guarantor will immediately on demand pay
that amount as if it were the principal obligor; and




 

(d)

undertakes to indemnify the Optionholder on demand against any cost, loss or
liability suffered by the Optionholder (i) as a result of the non performance by
any of the Companies of any of its obligations under this Deed and (ii) if the
guarantee given under paragraph of this schedule or any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal.




2.2

The Guarantors will pay interest to the Optionholder on all amounts due from it
under this guarantee from the date the Optionholder demands payment from the
Guarantor until payment of such amounts (both before and after any judgment) at
five (5) per cent per annum.

 

 
15

--------------------------------------------------------------------------------

 

 







3.

CONTINUING SECURITY




3.1

The Guarantee Obligations:




 

(a)

are a continuing security and will extend to the ultimate balance of the
Debtor's Obligations regardless of any intermediate payment or discharge in
whole or part;




 

(b)

are to be in addition to and are not in any way prejudiced by and shall not
merge with any other security which the Optionholder may now or in the future
hold.




3.2

If, notwithstanding paragraph of this schedule, the Guarantee Obligations cease
to be continuing obligations the Guarantor will remain liable in relation to all
Debtor's Obligations as at the date of discontinuation (whether demanded or not)
and whether or not any of the Companies is then in default in relation to the
Debtor's Obligations.




4.

COMPANY PROTECTIONS




4.1

The Guarantee Obligations shall not be discharged, diminished or in any way
affected as a result of any of the following (whether or not known to the
Guarantors or the Optionholder):




 

(a)

any time, consent or waiver given to, or composition made with, any of the
Companies or any other person;




 

(b)

the release of any co-surety or any other person;




 

(c)

any amendment to or replacement of, this Deed or any other agreement, instrument
or security (however fundamental);




 

(d)

the taking, variation, compromise, renewal, release of or refusal or neglect to
perfect or enforce any rights against or security over assets of any of the
Companies or any other person;




 

(e)

any purported obligation of any of the Companies or any other person to the
Optionholder (or any security for that obligation) becoming wholly or in part
void, invalid, illegal or unenforceable for any reason;




 

(f)

any incapacity, lack of power, authority or legal personality or any change in
the constitution of, or any amalgamation or reconstruction of, any of the
Companies, the Optionholder or any other person;




 

(g)

any Guarantor or any of the Companies becoming insolvent, going into
receivership or liquidation or having an administrator appointed or becoming
subject to any other procedure for the suspension of payments to or protection
of creditors or similar proceedings;




 

(h)

any other act, omission, circumstance, matter or thing which, but for this
provision, might operate to release or otherwise exonerate a Guarantor from any
of its obligations under this guarantee; or




 

(i)

the failure of any Guarantor to execute this guarantee.




4.2

Each Guarantor waives any right it may have of first requiring the Optionholder
to proceed against or enforce any rights or security or claim payment from any
person before claiming from it under this guarantee.

 

 
16

--------------------------------------------------------------------------------

 

 




5.

NO COMPETITION




5.1

Subject to paragraph of this schedule, until all the Debtor's Obligations have
been irrevocably paid and discharged in full, the Guarantors will not exercise
any rights which they may have:




 

(a)

to be subrogated to or otherwise entitled to share in, any security or monies
held, received or receivable by the Optionholder in relation to any payment made
by the Guarantor under this guarantee;




 

(b)

to exercise or enforce any of its rights of subrogation, indemnity or
contribution against any of the Companies or any co-surety;




 

(c)

following a claim being made on the Guarantor under this guarantee, to demand or
accept repayment of any monies due from any of the Companies or claim any
set-off or counterclaim against any of the Companies;




 

(d)

to claim or prove in a liquidation or other insolvency proceeding of any of the
Companies or any co-surety in competition with the Optionholder.




5.2

Following the making of a demand under this guarantee, the Guarantors will (at
their own cost) promptly take such of the steps or actions as are referred to in
paragraph of this schedule as the Optionholder may from time to time stipulate.




5.3

If the Guarantors receive any payment or other benefit in relation to the rights
referred to in paragraph of this schedule, it shall hold that payment or other
benefit (to the extent necessary to enable all amounts which may be or become
payable to the Optionholder by any of the Companies under or in connection with
this Deed to be repaid in full) on trust for the Optionholder and shall promptly
pay or transfer the same to the Optionholder or as the Optionholder may direct.




6.

PAYMENTS




6.1

All payments to be made by the Guarantors under this guarantee are to be made to
the Optionholder:




 

(a)

in immediately available cleared funds in the same currency in which the sums
comprised in the Debtor's Obligations are denominated to the account the
Optionholder specifies for this purpose; and




 

(b)

in full without set-off or counterclaim and not subject to any condition and
free and clear of and without deduction or withholding for or on account of any
taxes or any other purpose. If any deduction or withholding from any payment is
required by law then the Guarantors will promptly pay to the Optionholder an
additional amount being the amount required to procure that the aggregate net
amount received by the Optionholder will equal the full amount which would have
been received by it had no deduction or withholding been made.




6.2

Until all Debtor's Obligations have been irrevocably satisfied in full, the
Optionholder may place and keep any money received or recovered from a Guarantor
in relation to the Debtor's Obligations in a suspense account. Amounts deposited
in such account shall accrue interest at the Optionholder's usual rate for
deposits of a similar nature from time to time and interest accrued shall be
credited to that account.




7.

CUMULATIVE POWERS AND AVOIDANCE OF PAYMENTS




7.1

The powers which this guarantee confers on the Optionholder are cumulative,
without prejudice to its powers under the general law, and may be exercised as
often as the Optionholder thinks appropriate.

 

 
17

--------------------------------------------------------------------------------

 

 




7.2

Any settlement or discharge between the Optionholder and any of the Companies
and/or the Guarantors shall be conditional upon no security or payment to the
Optionholder by any of the Companies or the Guarantors or any other person being
avoided or set aside or ordered to be refunded or reduced by virtue of any
provision or enactment relating to insolvency and accordingly (but without
limiting the Optionholder's other rights under this guarantee) the Optionholder
shall be entitled to recover from the Guarantors the value which the
Optionholder has placed upon such security or the amount of any such payment as
if such settlement or discharge had not occurred.




8.

MISCELLANEOUS




8.1

The Guarantors will pay to the Optionholder on demand the amount of all costs
and expenses (including legal fees and any taxes thereon) incurred by the
Optionholder in connection with the enforcement of this guarantee.




8.2

Subject to clauses and of this Deed, the Optionholder may at any time assign or
otherwise transfer all or any part of its rights under this guarantee.




8.3

Nothing in this guarantee shall require any of the Guarantors to issue and allot
shares or other securities of any such Guarantor in performing its Guarantee
Obligations (for the avoidance of doubt, this paragraph 8.3 of this schedule
shall only apply to GGCRL as a Guarantor and shall not apply to GGCRL and its
obligations under this Deed in its capacity as a Company).

 

 
18

--------------------------------------------------------------------------------

 

 


Executed as a deed by GLOBAL GOLD

CORPORATION acting by its chairman and chief

executive officer

)

)

 

 

 

 

   

Chairman and Chief Executive Officer

   

 

 

Executed as a deed by GLOBAL GOLD

CONSOLIDATED RESOURCES LIMITED acting by

a director and a witness

)

)

 

 

 

 

   

Director

 

 

 

   

Witness

   

 

Executed as a deed by GGCR MINING LLC acting by

its Manager

)

)

 

 

 

 

   

Manager

   

 

 

 

 

Executed as a deed by MEGO GOLD LLC acting by

its Manager

)

)

 

 

 

 

   

Manager

   

 

 

 
19

--------------------------------------------------------------------------------

 

 

 



Executed as a deed by JACERO HOLDINGS LIMITED

acting by two directors

)

)

 

 

 

 

   

Director

   

 

 

Director

   

 

 

20